Securities and Exchange Commission Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 19, 2011 DAM HOLDINGS, INC. (Name of Registrant as specified in its charter) Nevada 000-50370 33-1041835 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 501 Madison Ave. Suite 501 New York, NY 10022 646-820-0630 (Address and telephone number of principal executive offices) P.O. Box 503 Totowa, NJ 07511 (Former Address of principal executive offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets On October 19, 2011, pursuant to the terms of an Agreement and Plan of Merger (the “Agreement”) between OSO USA LLC, a Delaware limited liability company ("OSO") and OSO Beverages Corp., a Delaware corporation (“OSO Beverages”) that is a wholly-owned subsidiary of the Registrant, DAM Holdings, Inc., a Nevada corporation (the “Company”), OSO merged into OSO Beverages. OSO Beverages was the surviving corporation, and the principal members of OSO were issued 50,000,000 newly issued restricted shares of the Company’s common stock as consideration for all of the outstanding membership interests of OSO. The Company has applied in Nevada to do business under the name “Premier Beverage Group”. Description of the Company As used in this Current Report on Form 8-K, all references to the “Company,” “we,” “our” and “us” for periods prior to the closing of the merger refer to OSO USA, LLC and its Fury Distribution Holdings, LLC subsidiary, and for periods subsequent to the closing of the merger refer to DAM Holdings, Inc. and its wholly-owned subsidiary, OSO Beverages Corp. Forward-Looking Statements The Company or management may make or may have made certain forward-looking statements, orally or in writing, such as those within Management's Discussion and Analysis contained in its various SEC filings. The Company wishes to ensure that such statements are accompanied by meaningful cautionary statements, so as to ensure to the fullest extent possible the protections of the safe harbor established in the Private Securities Litigation Reform Act of 1995. Such statements are therefore qualified in their entirety by reference to and are accompanied by the following discussion of certain important factors that could cause actual results to differ materially from those described in such forward-looking statements. The Company cautions the reader that this list of factors is not intended to be exhaustive. The Company operates in a continually changing business environment, and new risk factors emerge from time to time. Management cannot predict such factors, nor can it assess the impact, if any, of such factors on the Company's business or the extent to which any factors may cause actual results to differ materially from those described in any forward-looking statement. None of the Company's forward-looking statements should be relied upon as a prediction of actual results. The Company faces risks and uncertainties that could render actual events materially different than those described in our forward-looking statements. These risks and uncertainties are described elsewhere in this report. 2 Overview We are engaged in the business of developing, producing, marketing and distributing premium energy beverages sold directly to so-called “on-premise accounts” such as clubs, bars and restaurants.Our flagship brand is “OSO”, a premium energy beverage that has been sold in the New York market since 2006.While energy drinks have exploded in mass retail environments, on-premise accounts have been forced to sell a mass retail product since it was the only energy drink on the market.Up until now, no one had created a stand out product that matched the high end surrounding of exclusive clubs and on-premise accounts.
